DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 05/24/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 05/24/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitation “wherein the travel profile is one travel profile of a plurality of travel path profiles corresponding to a scan protocol type, wherein the plurality of travel path profiles in the scan protocol are executed in an order different than the order learned”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1, 9 and 18 to include the limitations “wherein the travel profile is one travel profile of a plurality of travel path profiles corresponding to a scan protocol type, wherein the plurality of travel path profiles in the scan protocol are executed in an order different than the order learned” (Claim 1); “acquire the ultrasound image along a travel path, wherein the travel path profile is one travel path profile of a plurality of travel path profiles corresponding to a scan protocol type, wherein the plurality of travel path profiles in a scan protocol are executed in an order different than the order learned” (Claim 9); and “wherein the ultrasound image is acquired from a travel path of the plurality of travel path profiles corresponding to a scan protocol type, wherein the plurality of travel path profiles in the scan protocol are executed in an order different than the order learned” (Claim 18). The examiner notes that these limitations incorporate the subject matter of claim 8 which was found to be allowable subject matter in the final office action of 03/24/2022. The examiner acknowledges that the prior art references of record both alone and in combination do not teach these limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793